 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York Lithographers&Photo-Engravers UnionNumber One-P, International Lithographers &Photo-Engravers Union(AFL-CIO)andAlco-Gravure Division of Publication Corporation.Case 22-CC-329January 11, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FAN-NING AND ZAGORIAOn March 21, 1967, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof, and the Charging Party filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow, and hereby orders that Respondent, NewYork Lithographers & Photo-Engravers UnionNumber One-P,InternationalLithographers&Photo-Engravers Union (AFL-CIO), its officers}agents, andrepresentatives, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified.Delete from paragraph 2(a) of the Trial Ex-aminer'sRecommendedOrder that part thereofwhich reads "to be furnished" and substitutetherefor "on formsprovided ...."'Scanned positives are produced through an electronicprocess whichrequires less employee production hours thanby the more costly manualprocess.Had Alcomanufactured positives by the scanningprocessTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: Upon chargesfiled by Alco-Gravure Division of Publication Corpora-tion, herein referred to as the Charging Party or Alco, theGeneral Counsel of the National Labor Relations Board,herein referred to as the Board, on behalf of the Board bytheActingRegionalDirector for Region 22, onDecember 9, 1966, issued a complaint and notice of hear-ing.New York Lithographers & Photo-Engravers UnionNumber One-P, International Lithographers & Photo-Engravers Union (AFL-CIO) was named Respondent.The gist of the complaint was that the Respondent hadviolated Section 8(b)(4)(i)(B) and (ii)(B) of the NationalLabor Relations Act, as amended, herein referred to asthe Act, in that Respondent had induced and instructedthe employees of Alco to refuse to use or work on forproduction scanned positives purchased from Copper-plate Gravure Corporation herein referred to as Copper-plate.The Respondent filed a timely answer to the complaintdenying that it had engaged in or was engaging in the un-fair labor practices alleged and as an affirmative defensealleged that the Respondent was engaged in a lawful pri-mary dispute with Alco, relating to unit work at Alco.The case came on for hearing before Trial ExaminerLowell Goerlich in Newark, New Jersey, on January 4,1967, at which hearing the General Counsel, the Charg-ing Party, and the Respondent fully participated. At theclose of the General Counsel's evidence, the Respondentmoved to dismiss the complaint which motion was over-ruled.At the close of all the evidence, the Respondent'smotion to dismiss was renewed, ruling on which wasreserved by the Trial Examiner until after an examinationof the briefs and arguments of counsel. For the reasonshereinafter stated the motion is denied.The General Counsel, the Charging Party, and theRespondent have submitted briefs supporting theirrespective positions. The briefs have been carefully con-sidered by the Trial Examiner.The issue before the Trial Examiner is whether theRespondent's inducement of Alco's employees to refuseto use or process a scanned positive' purchased fromCopperplate was in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.Upon the whole record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESSOF THE EMPLOYING ENTERPRISESAlco-GravureDivision of Publication Corporation isengaged in the business of rotogravure printing at its plantinHoboken,New Jersey,where it employs photoen-gravers representedby theRespondent under the termsof a collective-bargaining agreement in effect until June1968.The agreement is between Employing GravurePrintersof New York Cityand Vicinity and EmployingGravure Engraversof New YorkCity and Vicinity and(which it did not) some of the unit work performed by the Respondent'smembers would havebeen eliminated.169 NLRB No. 25 NEW YORK LITHOGRAPHERS & PHOTO-ENGRAVERS119New York Lithographers and Photo-Engravers UnionNo. 1-P, L.P.1.U.2 The agreement was executed onMarch 24, 1966.Copperplate Gravure Corporation is located in Naper-ville, Illinois, where it, among other things, is engaged inthe production of positives produced both by the manualand scanning processes. During the times material herein,Alco has been a purchaser of positives produced by Cop-perplate. 'The parties stipulated that "the collective bar-gaining agreement involving Copperplate reflects that itiswithChicagoPhoto-EngraversUnion,NumberFive-P, and it was entered into April 1, 1965, and expiresMarch 31, 1967, and that sometime during the term of thecontract the name of the Union was changed to Local245."During the past year, Alco, in the course and conductof its business operations, caused to be purchased, trans-ferred, and delivered to its Hoboken plant photographicmaterials, ink, and other goods and materials valued inexcess of $50,000, of which goods valued in excess of$50,000 were transported to the Hoboken plant in in-terstate commerce directly from States of the UnitedStates other than the State of New Jersey.Copperplate, an Illinois corporation, during the preced-ing 12 months, sold to Alco products valued in excess of$300,000, of which products valued at approximately$6,800 were shipped to Alco's Hoboken plant from Il-linois.The Respondent admits and the Trial Examiner findsthat Alco and Copperplate, at all times material herein,were employersengaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II,THE LABOR ORGANIZATIONINVOLVEDNew YorkLithographers&Photo-Engravers UnionNumber One-P, International Lithographers&Photo-Engravers Union(AFL-CIO),has been at all timesmaterial herein a labor organization within the meaning ofSection2(5) of the Act.3III.THE UNFAIR LABOR PRACTICESFirst:On or about April 20, 1965, the photoengravermembers of the Respondent Union who were employedby Alco, upon specific instructions from the Union's pres-ident and chapel chairman, refused to handle scannedpositives purchased by Alco from Printing Develop-ments, Inc., herein referred to as P.D.I., a New York cor-poration.During the time of the various refusals by Al-co's employees the Respondent Union was in activenegotiations with P.D.I. and was demanding as one of itsprime targets that P.D.I. discontinue the production ofscanned positives. Thereafter a contract was executedbetween the Respondent Union and P.D.I. which pro-vided, among other things, that P.D.I. would be allowedto continue to produce scanned positives for other seg-ments of the printing industries, but could not producescanned positives for the gravure industry, in which Alcowas engaged, without the specific consent and permissionof the Respondent Union.4 After such agreement becameeffectiveAlco did not process or attempt to processscanned positives (except for experimental purposes)until it procured a scanned positive on or aboutNovember 9, 1966, from Copperplate. When MarcelL'Heritier, chapel chairman, learned of the declared useof scanned positives he advised Alco Supervisor Munz,"you know the situation that we have. I don't think weare going to touch them but before we do this, I will checkwith my president." L'Heritier alerted the Respondent'spresident, Frank A. McGowan, and informed him thatthe Respondent "had received a set of scanned positivesfrom Naperville, Illinois" and "specifically mentioned thefact that it had a union label on it." McGowan told himthat he would think about the matter and call him back. Inthe meantime McGowan checked with the Respondent'sattorney whom he asked whether the Union could handleCopperplate scanned positives. According to McGowanthe attorney answered, "[n] o dice" and opined that thesescanned positives were not covered by the prior BoardOrders McGowan then called L'Heritier and told himthescannedpositivescouldonlybeused for"copy."6According to L'Heritier "Mr. Munz wouldn'tuse them for copy."Munz informed Charles Cullinane, assistant to the vicepresident in charge of the Hoboken operation, who triedunsuccessfully to contactMcGowan. However, hereached L'Heritier, who informed him that the employeeswere refusing to work on scanned positives upon ordersof the president of the Union. Later Cullinane reachedMcGowan by telephone. McGowan said that the em-ployees would not work on scanned positives. Cullinanereminded McGowan of the Board's prior Decision andthe stability of the employer's work force and commentedthat he could not "see his objections." McGowan repliedthat "the jobs of the men would be jeopardized." Where-upon McGowan responded that the Union had less to fearin this regard than any other union in the country in-asmuch as the Union had a job guarantee.7 McGowansaid that "it made no difference, that the men wouldrefuse to work on these positives."According to L'Heritier, his initial objection to the em-ployees working on scanned positives was derived fromthe Union's policy established by past practices whichprohibited members from working on scanned positives.He said that he was aware of the P.D.I. situation in 1965and was "aware of it ever since." On April 20, 1965,L'Heritier had directed a letter to Munz as follows:This is to re-affirm the letter of 8 April 1965 con-cerning an International order to all locals notifyingthem that scanned positives are to be used as copy.2Employersnamed in the agreementwere: Alco-Gravure Division ofPublication Corporation, Art Color Printing Company, Neo GravurePrinting Company, The Ullman Company,Inc , IntaglioService Corpora-tion,InternationalColor Gravure,Inc., and Supertone, Incorporated3 The Respondent's answer admitsthatRespondent is a labor organiza-tion withinthe meaningof the Act.4 The foregoing facts are drawn from the Trial Examiner'sDecision inNew York Lithographers & Photo-Engravers Union No One-P, Lithog-raphers& Photo-EngraversInternationalUnion, AFL-CIO (Alco-Gravure,Divisionof Publication Corporation),160 NLRB 12225The prior Board Order referredto was in thecase ofNew YorkLithographers & Photo-Engravers Union No. One-P, Lithographers &Photo-EngraversInternational Union,AFL-CIO, supra.6Use of the scanned positive as "copy" would have required the manu-facture of a manually made positive from the scanned positive. Themanually made positive would then have been processed instead of thescanned positive Thus, the Union's position would have required theduplication of all scanned positives by the manual process and work ex-pended in manufacturing scanned positives would have been for naught7The contract provides,among other things,Each Employer signatory hereto agrees to employ during the life ofthis contract at least the number of regular photo-engravers employedby him on January 1, 1966However, the necessity of the Employer to lay off regular em-ployees for economic reasons such as loss of work, or when unusualor emergency circumstances occur, is hereby recognized. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe must now follow through with this order andstop two jobs in May 23, 1965, named Klopman,Alco Job #2439 and Cone Mills, Alco Job #2447.We feelthat ample time was givento the companyso that these jobs could have been stopped andanother method should be used until this problem issettled by the International and Local #1-P.L'Heritier testified that the letter was sent for the pur-pose of verifying the International's order"that scannedpositives should only be used as copy. L'Heritier testifiedthat thereafter he had received no "countervailing in-structions from Mr. McGowan or the International withregard to their position on scanned positives" or that"they had changed their position." 0Alco manually manufactures positives at its Hobokenplant.However it is unable to produce all the positives itneeds at the Hoboken establishment.For this reason, ithas been the practice of Alco for many years to contractout a certain amount of its positive-making work to out-side suppliers.During the calendar year1966 Alcopurchased about 44 percent of the positives which itprocessed. These. positives were procured from about 10suppliers includingCopperplate. Of these suppliers Cop-perplate is the only company operating an electronicscanner. All positives whether manufactured by Alco orobtained from outside suppliers are processed in the samemanner by Alco's employees and proceed through thesame10 postpositive steps in Alco's photoengravingprocess. Thus the work performed on a scanned positiveby Alco employees is the same as that performed on amanually made positive.10 However, the use of the elec-tronic scanners eliminates the camera work in the produc-tion of the positive and thereby dispenses with some ofthe steps necessary in the manufacture of the positive bythe manual method. Thus the work of a number of clas-sifications would be eliminated if the positives manufac-tured by Alco in its own plant were made by an electronicscanningdevice. There is no credible evidence in therecord that such circumstance would have come to passwithin the predictable future. Nor is there record supportthat Alco had in any manner changed its method of opera-tion or that unit jobs would have been actually affected bythe purchase of scanned positives from Copperplate.Second:Had the instant case been one of first impres-sion it may have been that the Trial Examiner would havereached a different result; however, the Trial Examinerdeems himself bound by the decision of the majority ofthe Board inNew York Lithographers&Photo-En-gravers UnionNo. One-P, Lithographers&Photo-En-gravers International Union,AFL-CIO (Alco-Gravure,Divisionof PublicationCorporation),160 NLRB 1222.The same parties were before the Board.Like the instantcase,such case involved a refusal of Alco employees,upon the inducement of Respondent,to work on scannedpositives furnishedto Alco bya supplier. Like the instantcase,such case did'not involve a change in operations ofAlco but merely concerned a continuation of the practiceof purchasing positives from a supplier as it had done inthe past.The Board found that the Respondent engagedin unlawful secondary conduct within the meaning of Sec-tion 8(b)(4)(i) and(ii)(B) of the Act."A union's inducement of an employer's employees torefuse to use or process another employer'sproductswhich has for its object the preservation of the work inthe bargaining unit represented by the union is primaryaction protectedby the Act.However, similar action,where an object thereof is to preserve work for unionmembers generally,exceeds the legitimate interests of theunion in the bargaining unit and, therefore, constitutes un-lawful secondary conduct within the meaning of Section8(b)(4)(i)and (ii)(B) of the Act.Baltimore Lithographersand Photoengravers Union,Local 2-P, Lithographersand Photoengravers International Union,AFL-CIO,(Alco-Gravure,Divisionof PublicationCorporation),160 NLRB 1204.In his case-in-chief,the General Counsel presentedcredible proofthat Alco's attempted use of the scannedpositive purchased from Copperplate did not constitutea change inAlco'soperations which affected Alco em-ployees in the bargaining unit represented by the Union,but reflected only the purchase of a positive produced bythe scanned process rather than by the manual process.In this respect the situation is no different than thatdescribedinNew York Lithographers &Photo-En-graversUnion No.One-P,Lithographers& Photo-En-gravers International Union,AFL-CIO(see footnote 1).Since,from the evidence-in-chief adduced by the GeneralCounsel, it may only be inferred that the refusal to use orprocess Copperplate's scanned positives was for someobject other than to preservework for Alco's employees,the General Counsel has establisheda primafaciecasethat the object of such refusal was to preserve work forunion members generally;12 that the Union's conduct was8According to L'Heritier the order referred to P.D.I. scanned posi-tives.0McGowan testified that the position taken on the Copperplatescanned positives was his decision and that there was no "internationalpolicy regarding scans from Copperplate."10 Because a scanned positive is produced mechanically,Alco'sretouchers are likely to have slightly more work to perform on it than amanually made positive.11The pertinent portions of Section 8(b)(4)(i)and (ii)(B) provide:It shall be an unfair labor practicefor a labororganization or itsagents -(4)(i) to engage in, or to induce or encourage any individual em-ployed by any person engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in the course of his em-ployment to use, manufacture,process, transport,or otherwise han-dle or work on any goods, articles,materials, or commodities or toperform any services; or (ii) to threaten, coerce,or restrain any per-son engaged in commerce or in an industryaffectingcommerce,where in eithercase an object thereof is:w(B) forcing or requiring any person to cease using,selling,handling, transporting,or otherwise dealing in the products ofany other producer, processor,or manufacturer,or to ceasedoing business with any other person. . .:Provided,Thatnothing contained in this clause(B) shall be construed to makeunlawful, where not otherwise unlawful,any primary strike orprimarypicketing.I' It is self-evident that the elimination of the production of positives byelectronic scanning devices would preserve work for union membersgenerally, since the scanned process requires less man hours for theproduction of positives than the manual process.(See alsoBaltimoreLithographers and Photoengravers Union,Local 2-P,Lithographers andPhotoengravers International Union,AFL-CIO,supra,and NewYorkLithographers&Photo-EngraversUnion No. One-P,Lithographers &Photo-Engravers International Union,AFL-CIO, supra.) NEW YORK LITHOGRAPHERS & PHOTO-ENGRAVERS121a protest against the rotogravure printing industry's useof the scanned process for the production of positives;and that the Union's action constituted unlawful second-ary conduct within themeaningof Section 8(b)(4)(i) and(ii)(B). (SeeNew York Lithographers & Photo-EngraversUnion No. One-P, Lithographers & Photo-Engravers In-ternationalUnion, AFL-CIO, supra).To concludeotherwise would presume that the Union acted withoutcause, a presumption which is not supported by therecord. Upon the establishment of the General Counsel'sprima faciecase the burden to go forward shifted to theRespondent.As an affirmative defense the Respondent asserted that"it was engaged in a primary dispute with Alco." To sup-port this defense the Respondent contended that it wasengaged in a primary dispute because (1) "scanned posi-tives constituted a serious threat to unit work at Alco."13(2) "[T]he Respondent, by its President, acted only toprotect unit work at Alco, because it believed that Alcowas violating its collective bargaining agreement withLocal 1-P,"14The Trial Examiner in the above-referred case an-swered these contentions with Board approval in thesewords:But, there is no record support that Alco had in anymanner changed its method of operation or that unitjobswere actually affected by the purchases ofP.D.I.scannedpositives.Alcohadalwayspurchased about 30 percent of its positives. Therewas no change from this practice. Thus, even con-ceding that the Union thought that Alco had changedits practices and had subcontracted in violation of thecontract between the Union and Alco, no union jobshave been affected, no loss of work shown by theUnion. While it is true that in a propercase a union,fearful of loss of work for its members, does not haveto waitfor actual loss of work before seeking redressby refusing to handle, nevertheless some overt act in-dicating a change in the Employer's operation wouldhave to be shown to justify as primary activity whatwould otherwise be proscribed secondary activity. Inthe instant case there has been no change in opera-tions.Alco merely continued to purchase positivesfrom a supplier as it had done in the past.Thus in accordance withNew York Lithographers &Photo-Engravers Union No. One-P, Lithographers &Photo-EngraversInternationalUnion, AFL-CIO, supra,the Trial Examiner finds that the Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYHaving found that the Respondenthas engaged in un-fair labor practices, it is recommended that it cease anddesist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act.The General Counsel submits that "a broadcease-and-desist order including employers other than Alco and sup-pliers other than Copperplate is warranted." In view ofthe Respondent's disregard of the Board's teachings inNew York Lithographers & Photo-Engravers Union No.One-P, Lithographers & Photo-EngraversInternationalUnion, AFL-CIO,160 NLRB 1222, the Trial Examinerrecommends a broad cease-and-desist order as effectuat-ing the policies of the Act.CONCLUSIONS OF LAW1.New York Lithographers & Photo-Engravers UnionNumber One-P, International Lithographers & Photo-Engravers Union (AFL-CIO), is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Alco-Gravure Division of Publication Corporationis, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.Copperplate Gravure Corporation is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.4. By inducing and encouraging employeesof Alco-Gravure Division of Publication Corporation, in thecourse of their employment, to engage in a refusal to useor process scanned positives manufactured by Copper-plateGravure Corporation, an object thereof being toforce and require Alco to cease doing business with Cop-perplate, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(b)(4)(i)(B) of the Act.5. By the acts described above in paragraph 4, for theobjects set forth above in said paragraph, Respondent didthreaten, coerce, and restrain, and is now threatening,coercing,and restraining,Alco, aperson engaged in com-merce and in an industry affecting commerce, andtherebyhas engaged in and is now engaging in unfairlaborpracticeswithinthemeaningofSection8(b)(4)(ii)(B) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.13 In its brief,page 36, theRespondentrecites, "Thiswas shown inlarge degreeby proof asto how scanned negativeshad been used by Alcoto encroach upon unitwork and by proof thatscanned positives weresimply a furtherextention or improvement on scannednegatives" and byfootnote"There wasno evidence in 160NLRB1222 relating to scannednegatives"It is the opinionof the TrialExaminerthat suchevidencewould not have altered theBoard's Decision in 160N LRB 1222 since theBoard didconsider(and the Unionargued) that the futureuse of scannedpositiveswould resultin a diminutionof unit work.14 TheRespondent refers to the following provisions of the agreement.Sec. 5. Any material entering the photoengraving department to bereproduced shall serve as copy for the initial photographic processand shall be processed and completed under the terms of this con-tract It is not intended by this provision to change present practices.Sec. 9. The following branches are recognized:1.Photographers,scanner.2Etchers,re-etchers, stagers, sensitizers,carbon puntersand laydown 3 Retoucher-layout. 4. Cylinder Grinders, Polishers,Plate Depositors and 5 Engravers. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that the Respondent,New YorkLithographers&Photo-EngraversUnionNumberOne-P,International Lithographers&Photo-EngraversUnion(AFL CIO),Newark,New Jersey,itsofficers,agents and representatives, shall:1.Cease and desist from engaging in, or inducing or en-couraging any individual employedby Alco-GravureDivision of Publication Corporation or any other personsengaged in commerce and in an industry affecting com-merce to engage in, a strike or a refusal in the course ofhis employment to use, process, transport,or otherwisehandle or work on any goods,articles, materials, or com-modities or perform any services;or to threaten, coerce,or restrainAlco-GravureDivision of Publication Cor-poration or any other persons engaged in commerce andin an industry affecting commerce where, in either case,an object thereof is forcing or requiringAlco-GravureDivision of Publication Corporation or any other personsengaged in commerce and in an industry affecting com-merce to cease doing business with Copperplate GravureCorporation or any other employer.2 Takethe following action which is found will effec-tuate the policies ofthe Act:(a) Post in conspicuous places at its office and meetinghalls and at the Hoboken,New Jersey,plantof Alco-Gravure Division of Publication Corporation and at allplaces where Respondent customarily posts its notices,copies of the attached notice marked "Appendix."15Copies of said notice, to be furnished by the RegionalDirector for Region 22, after being duly signed byRespondent's representative,shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for60 consecutive days thereafter.Reasonable stepsshall be taken to insure that such notices are not altered,defaced,or covered by any other material.(b)Notifythe Regional Director for Region 22, in writ-ing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to' comply herewith. is's In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "'6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify saidRegionalDirector,in writing,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."NOTICE TO ALL OFFICERS OF ANDTO ALLMEMBERS OFNEW YORK LITHOGRAPHERS&PHOTO-ENGRAVERSUNIONNUMBER ONE-P, INTERNATIONAL LITHOG-RAPHERS_&PHOTO-ENGRAVERSUNION [AFL-CIO]Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourageany individual employed by Alco-Gravure Divisionof Publication Corporation or any other person en-gaged in commerce or in an industry affecting com-merce to engage in, a strike or refusal in the course ofhis employment to use, process, transport, or other-wise handle or work on any goods, articles, or com-modities or to perform any services; or threaten,coerce, or restrain Alco-Gravure Division of Publi-cation Corporation or any other persons engaged incommerce or in an industry affecting commerce, withan object of forcing and requiring Alco-GravureDivision of Publication Corporation or any otherpersons engaged in commerce, or in an industry af-fecting commerce, to cease doing business with Cop-perplateGravure Corporation or any other em-ployer.NEW YORK LITHOG-RAPHERS & PHOTOEN-GRAVERS UNION NUMBERONE-P,INTERNATIONALLITHOGRAPHERS&PHOTO-ENGRAVERS UNION[AFL-CIO](LaborOrganization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 614 NationalNewark Building, 744 Broad Street, Newark, New Jersey07102, Telephone 645-2100.APPENDIX